DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 08/18/2022 with the claim set filed on 08/18/2022.

Status of Claims
2.		Claims 22, 32 and 45 have been amended.
		Claims 22, 25-32, 35-38 and 40-46 are currently pending and have been rejected.

Status of the Application
3.		Claims 22, 25-32, 35-38 and 40-46 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 08/18/2022 has been entered.

Priority
5. 		The Examiner has noted the Applicants claiming Priority from CIP of 15/146,322 	filed on 	05/04/2016 and 371 of PCT/FI2017/050316 filed on 04/26/2017. Since, the CIP of 	15/146,322 contains the earliest effective filing date, Examiner considers the filing date of 	05/04/2016 to be effective for this application being examined. 

Response to Amendments
6.		Applicant’s amendment filed on 08/18/2022 necessitated new grounds of rejection in this office action.


Response to Arguments
7.		Examiner adds a Specification Objection to the title of the invention. See Examiner Comments via Specification Objection Section shown below.
8.		
9.		Examiner adds a 35 U.S.C. § 112 (b) Claim Objection to Claim 45. See Examiner Comments via the 35 U.S.C. § 112 (b) Claim Objection Section shown below.
10.		Applicant’s arguments, see pages 8-12 filed on 08/18/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 22, 24-28, 32, 34-38, 43 and 45 have been fully considered and is found not persuasive.  Claims 22, 24-28, 32, 34-38, 43 and 45 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Specification Objections
11.		The title of the invention is not descriptive.  A new title is required that is clearly indicative 	of the invention to which the claims are directed. 
The following title is suggested: 
Simultaneously Displaying New Prices Linked to Products via an Electronic Price Label System
		Appropriate correction is required.


Claim Rejections - 35 USC § 112
13.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.		Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 	paragraph, as being indefinite for failing to particularly point out and distinctly claim the 	subject 	matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, 	the applicant), regards as the invention.
		Claim 45 recites the following: “wherein each electronic price label includes and is 	identified by an identification code such that after receiving new information, instructions or 	commands from a store service via the base station, the electronic label acknowledges 	reception of the new information, instructions or commands by using a reflected backscattering 	modulated for [[the]] store server to identify that a response is coming from a respective electronic 	price label.” Examiner notes that the word “the store server” contains an insufficient antecedent 	basis for this limitation in Dependent Claim 45. There is no previous recitation when referring 	back to Independent Claim 32 of “a store server”. Therefore, Examiner suggests to amend “the 	store server” in Dependent Claim 45 to “a store server”.
		Thus, Claim 45 should recite the following: “wherein each electronic price label includes 	and is identified by an identification code such that after receiving new information, instructions 	or commands from a store service via the base station, the electronic label acknowledges 	reception of the new information, instructions or commands by using a reflected backscattering 	modulated for a store server to identify that a response is coming from a respective electronic 	price label.”
Appropriate correction is required.


Response to Prior Art Arguments
15. 		Applicant’s prior art arguments with respect to Claims 22, 24-28, 32, 34-38, 43 and 45 	have been fully considered, but they are found not persuasive (see Applicant Remarks, Pages 8-	12, dated 08/18/2022). Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 22, 24-28, 32, 34-38, 43 and 45 have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
16.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.		Claims 22, 25-28, 32, 35-38, 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # (US 7,287,001 B1) to Falls, in view of US Patent Application (US 2015/0035674 A1) to Karhuketo, and in further view of US Patent # (US 5,933,813 A) to Teicher.
		Regarding Independent Claim 22, Falls method for an electronic price label system teaches the following:
	- the electric price label system comprising a plurality of electronic price labels (see at least Falls:
	Col. 3, Lns. 63-67 & Col. 4, Lns. 26-32. Falls teaches “that the space management system of Failing et al. includes electronic price display labels mounted on rails along the edges of shelves in a store. “In this space management system the tedious task of auditing product facings is made easier, and the danger that exceptions might be overlooked is lessened. “In performing an audit of product facings, the user is able to use the display hardware, ie the electronic price label, including the push button on each label, as a data collection system for product facing information.”), a base station controller (see at least Falls: Fig. 1 & Col. 8, Lns. 55-67. Falls notes that “referring back to Fig. 1, the information controller 42 and the various gondola controllers 48 communicate with each other via a wireless network (not shown) such as, for example, that manufactured by Telxon™, Symbol™, or Norand™ with a base station 56 linked to the in-store processor 32 for spread spectrum communication.”), at least one base station (see at least Falls: Fig. 1 & Col. 8, Lns. 55-67. Falls teaches “the base station 56 linked to the in-store processor 32 via the spread spectrum network shown in Fig. 1.”.) and a product database in which products are listed (see at least Falls: Fig. 1 & Col. 7, Lns. 35-37. Falls teaches that the “product information system including an information controller that interfaces with other store operations such as the POS database system and a space planning system. The information controller communicates with gondola controllers, buses and store shelf modules thereby enabling real-time product information to be viewed at the shelf. The information controller interfaces with the item database system to transmit product information to a gondola controller via a bus to modules that display the information.” Also Falls at Col. 7, Lns. 35-37: “The product information system 30 includes an in-store processor 32 that is typically present in retail stores. The in-store-processor usually includes an item database 37.”), wherein the electronic price labels are electronic price labels which are attached to products (see at least Falls: (Claim 14 of Falls) & Col. 27, Lns. 55-67. Falls teaches that “referring now to Fig. 13, when attached to the shelf 46, the labels 220 function as shelf plan-o-grams clearly communicating to store personnel where that corresponding product is to be located or where to restock that product. Preferably, labels 220 for products that are sequentially arranged on each four foot shelf section are printed together on a four foot shelf print band or strip 224.” See also Fig. 13 of Falls.), said method comprising the steps of:
	- performing an inventory check or query of the products in a store (see at least Falls: Col. 2, Lns. 	48-55: Falls notes that one known store practice is the “price audit”. In the simplest case, a store 	that practices manual price auditing will have a list of expected prices, and on a particular day a 	store employee will be given a portion of the list. The employee is instructed to locate each item 	from the list in its actual store location, where the price will be checked. In a store where 	prices are marked on the goods, the marked prices are compared with the price on the list. See 	Falls at Col. 4, Lns. 13-17: “In this system adjacency audit lists may also be prepared. In each entry 	of such a list, the entry will communicate that it is desired for two particular items to be adjacent 	in store shelf display. The auditor is expected to locate the two items and to confirm that they are 	physically adjacent.” Examiner interprets the “inventory check” as an “inventory audit” that is 	shown in Falls. See also 	Falls at Col. 26, Lns. 11-20: “Once the query is complete the user must 	press the Ctrl-F keys to save and run the query. What will be displayed is the item number for each 	item on the shelf, the UPC, and its description. The user can view data by department by selecting 	department from the selection criteria screen.”)
	- determining new prices for a product, wherein the new prices are determined at least in part 	based on sales of the product or at least in part based on sales of a group of products, and the 	sales of the product or the sales of the group of products are determined based on the inventory 	check or query (see at least Falls: Col. 1, Lns. 58-65: "When a price change is desired, the new 	price can be updated in a computer database, linked to the checkout terminals, and then sent to 	the electronic display.” Also Falls at Col. 26, Lns. 60-67: “There will be a Price Change process that 	will look for the existence of a price change file (not shown). If found it will initiate a program that 	will read the file, update and forward the new price information to the gondola controller 48, and 	acknowledge receipt of the price change. The ISESYNC process will be initiated by CHAINTRACK™. 	It will create a file of all the prices being displayed on the module 52's in order for CHAINTRACK™ 	to insure that the data at the point of sale, module 52, and the item database are the same.” Also 	Falls at Col. 14, Lns. 30-45: “The gondola controller 48 (Fig. 3) would send a signal to the 	module 52 to light the LED's 135 when the product that correlates with that module 52 is on 	sale. It should be noted that the present invention has the ability to run information controller 42, 	gondola controller 48, and the modules 52 to put into practice special sales events where 	any or all item prices are changed or lowered a predetermined time for a specified period.”)
- sending the new prices of the product to a respective electronic price label of the plurality of electronic price labels linked to the product (see at least Falls at Col. 14, Lns. 30-45 & Col. 26, Lns. 57-64. Falls teaches that the gondola controller 48 (Fig. 3) would send a signal to the module 52 to light the LED's 135 when the product that correlates with that module 52 is on sale. At the end of the sale period, the gondola controller 48 would send a signal to the module 52 to turn off the LED's 135. It should be noted that the present invention has the ability to run information controller 42, gondola controller 48, and the modules 52 to put into practice special sales events where any or all item prices are changed or lowered a predetermined time for a specified period. See Falls at Col. 1, Lns. 58-60: “When a price change is desired, the new price can be updated in a computer database, linked to the checkout terminals, and then sent to the electronic display.” See Falls at Col. 26, Lns. 57-64: “There will be a Price Change process that will look for the existence of a price change file. If found it will initiate a program that will read the file, update and forward the new price information to the gondola controller 48, and acknowledge receipt of the price change.” See also Fig. 13 of Falls.)
Falls method for an electronic price label system doesn’t explicitly teach the following:
- storing the received new prices of the product by the respective electronic price label, wherein the respective electronic price label comprises multiple memory locations for storing the received new prices of the product
Karhuketo however in the analogous art for an electronic price label system teaches the following:
- storing the received new prices of the product by the respective electronic price label, wherein the respective electronic price label comprises multiple memory locations for storing the received new prices of the product (see at least Karhuketo: ¶ [0028]. Karhuketo teaches that “the electronic label tag 100 can have multiple memory locations for the information, for example for price information. The electronic labels 100 can also comprise multiple different views stored in the memory locations i.e. different pages that include different information to be displayed. Staff can have its own pages which can be displayed only with a special staff equipment. Also loyalty customers or other group of users can have own pages which can be activated using e.g. loyalty card. E.g. Loyalty Card holders can have special price displayed for them when loyalty card is brought close to the electronic label tag.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls method for an electronic price label system with the aforementioned teachings of storing the received new prices of the product by the respective electronic price label, wherein the respective electronic price label comprises multiple memory locations for storing the received new prices of the product in view of Karhuketo, wherein the advantage of the electronic price label system is that with two antennas e.g. manufacturer and their system needs only standard RFID-equipment for being able to communicate with electronic label tags whereas more advanced radio communication can be used in stores because of second antenna. This way single electronic label tag can communicate using two different systems (see Karhuketo: ¶ [0015]).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karhuketo, the results of the combination were predictable.
Falls/Karhuketo method for an electronic price label system doesn’t explicitly teach the following:
- waiting by the electronic price labels for a price activation signal from the electronic price label system;
- changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal;
- wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system
Teicher however in the analogous art for an electronic price label system teaches the following:
- waiting by the electronic price labels for a price activation signal from the electronic price label system (see at least Teicher: Fig. 6-7 & Col. 8, Lns. 1-27. Teicher notes that after waiting for, say, six hours (block 175), the basic price is announced, or the special sale announcement is cancelled (block 176). A waiting period of 30 minutes then takes place (block 177), until the basic price is reactivated (block 178) at the POS sensor unit 103. The foregoing delay is made for in-store customers who have picked up an item combination under the reduced price. After a delay of, say, 2 hours (block 185), the effect of the new price-reduction is checked (block 186). If the sales are still insufficient, another price-reduction iteration is initiated (block 182). Otherwise, the sale is maintained for another, say, four hours (block 187), and then the basic price is announced (block 188) and then reactivated (block 190) after a delay (block 189) made for in-store customers who have purchased items under the reduced price.)
- changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal (see at least Teicher: Col. 9, Lns. 33-57 & Figs. 10A-10B. Teicher notes that if many prices are to be changed at once, as happens for example, in the global price-reduction of FIG. 4, then the actual price change in thousands of electronic shelf labels and signs would take many minutes, which may cause temporary discrepancies, for example between the prices shown on electronic signs and prices shown on electronic shelf labels. To allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed, as described in FIGS. 10, 10A and 10B. “When a display 210 receives through its receiver 215 such a message, its controller 216 checks whether the address in the message matches the address stored in the address register 217. If so, it changes the contents of message register 212B to specify the future price included in the received message. However, the content of the message shown on the screen 211 is still that of message register 212A, because the content of its active message number register is still "1". When all displays 210 have been updated in this way, the store computer system 101 is ready, (block 223), for a global price change.”)
- wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system (see at least Teicher: Figs. 10A-10B & Col. 9, Lns. 57-65. Teicher notes that when an "updated prices" command is received (block 230, FIG. 10B), either automatically at a predetermined hour, or under the merchant decision through the merchant interface 102 of FIG. 1, a single global command is broadcasted (block 231), to change the contents message number register 214 in all displays 210 to "2", irrespective of the display address stored in its register 214. This causes a simultaneous, global change of the contents of the information shown on the screen 211 of all displays 210.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls/Karhuketo method for an electronic price label system with the aforementioned teachings of waiting by the electronic price labels for a price activation signal from the electronic price label system & changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal & wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system in further view of Teicher, with the motivation to allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed. By using such displays, the system of the present invention may take all the time needed to prepare for an alternative price list, and then change and activate the new price list at once (see Teicher:  Col. 9, Lns. 17-23).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Teicher, the results of the combination were predictable.



Regarding Independent Claim 32, Falls apparatus for an electronic price label system teaches the following:
	- the electric price label system comprising a plurality of electronic price labels (see at least Falls: Col. 3, Lns. 63-67 & Col. 4, Lns. 26-32. Falls teaches “that the space management system of Failing et al. includes electronic price display labels mounted on rails along the edges of shelves in a store. “In this space management system the tedious task of auditing product facings is made easier, and the danger that exceptions might be overlooked is lessened. “In performing an audit of product facings, the user is able to use the display hardware, ie the electronic price label, including the push button on each label, as a data collection system for product facing information.”), a base station controller (see at least Falls: Fig. 1 & Col. 8, Lns. 55-67. Falls notes that “referring back to Fig. 1, the information controller 42 and the various gondola controllers 48 communicate with each other via a wireless network (not shown) such as, for example, that manufactured by Telxon™, Symbol™, or Norand™ with a base station 56 linked to the in-store processor 32 for spread spectrum communication.”), at least one base station (see at least Falls: Fig. 1 & Col. 8, Lns. 55-67. Falls teaches “the base station 56 linked to the in-store processor 32 via the spread spectrum network shown in Fig. 1.”.) and a product database in which products are listed (see at least Falls: Fig. 1 & Col. 7, Lns. 35-37. Falls teaches that the “product information system including an information controller that interfaces with other store operations such as the POS database system and a space planning system. The information controller communicates with gondola controllers, buses and store shelf modules thereby enabling real-time product information to be viewed at the shelf. The information controller interfaces with the item database system to transmit product information to a gondola controller via a bus to modules that display the information.” Also Falls at Col. 7, Lns. 35-37: “The product information system 30 includes an in-store processor 32 that is typically present in retail stores. The in-store-processor usually includes an item database 37.”), wherein the electronic price labels are electronic price labels which are attached to products (see at least Falls: (Claim 14 of Falls) & Col. 27, Lns. 55-67. Falls teaches that “referring now to Fig. 13, when attached to the shelf 46, the labels 220 function as shelf plan-o-grams clearly communicating to store personnel where that corresponding product is to be located or where to restock that product. Preferably, labels 220 for products that are sequentially arranged on each four foot shelf section are printed together on a four foot shelf print band or strip 224.” See also Fig. 13 of Falls.)

- the electronic price label system is configured to perform an inventory check or query of the products in a store (see at least Falls: Col. 2, Lns. 48-55: Falls notes that one known store practice is the “price audit”. In the simplest case, a store that practices manual price auditing will have a list of expected prices, and on a particular day a store employee will be given a portion of the list. The employee is instructed to locate each item from the list in its actual store location, where the price will be checked. In a store where prices are marked on the goods, the marked prices are compared with the price on the list. See Falls at Col. 4, Lns. 13-17: “In this system adjacency audit lists may also be prepared. In each entry of such a list, the entry will communicate that it is desired for two particular items to be adjacent in store shelf display. The auditor is expected to locate the two items and to confirm that they are physically adjacent.” Examiner interprets the “inventory check” as an “inventory audit” that is shown in Falls. See also 	Falls at Col. 26, Lns. 11-20: “Once the query is complete the user must press the Ctrl-F keys to save and run the query. What will be displayed is the item number for each item on the shelf, the UPC, and its description. The user can view data by department by selecting department from the selection criteria screen.”)
- determine new prices for a product, wherein the new prices are determined at least in part based on sales of the product or at least in part based on sales of a group of products, and the sales of the product or the sales of the group of products are determined based on the inventory check or query (see at least Falls: Col. 1, Lns. 58-65: "When a price change is desired, the new price can be updated in a computer database, linked to the checkout terminals, and then sent to the electronic display.” Also Falls at Col. 26, Lns. 60-67: “There will be a Price Change process that will look for the existence of a price change file (not shown). If found it will initiate a program that will read the file, update and forward the new price information to the gondola controller 48, and acknowledge receipt of the price change. The ISESYNC process will be initiated by CHAINTRACK™. It will create a file of all the prices being displayed on the module 52's in order for CHAINTRACK™ to insure that the data at the point of sale, module 52, and the item database are the same.” Also Falls at Col. 14, Lns. 30-45: “The gondola controller 48 (Fig. 3) would send a signal to the module 52 to light the LED's 135 when the product that correlates with that module 52 is on sale. It should be noted that the present invention has the ability to run information controller 42, gondola controller 48, and the modules 52 to put into practice special sales events where any or all item prices are changed or lowered a predetermined time for a specified period.”)
- send the new prices of the product to a respective electronic price label of the plurality of electronic price labels linked to the product (see at least Falls at Col. 14, Lns. 30-45 & Col. 26, Lns. 57-64. Falls teaches that the gondola controller 48 (Fig. 3) would send a signal to the module 52 to light the LED's 135 when the product that correlates with that module 52 is on sale. At the end of the sale period, the gondola controller 48 would send a signal to the module 52 to turn off the LED's 135. It should be noted that the present invention has the ability to run information controller 42, gondola controller 48, and the modules 52 to put into practice special sales events where any or all item prices are changed or lowered a predetermined time for a specified period. See Falls at Col. 1, Lns. 58-60: “When a price change is desired, the new price can be updated in a computer database, linked to the checkout terminals, and then sent to the electronic display.” See Falls at Col. 26, Lns. 57-64: “There will be a Price Change process that will look for the existence of a price change file. If found it will initiate a program that will read the file, update and forward the new price information to the gondola controller 48, and acknowledge receipt of the price change.” See also Fig. 13 of Falls.)
Falls apparatus for an electronic price label system doesn’t explicitly teach the following:
- the respective electronic price label is configured to store the received new prices of the product, wherein the respective electronic price label comprises multiple memory locations for storing the received new prices of the product 
Karhuketo however in the analogous art for an electronic price label system teaches the following:
- the respective electronic price label is configured to store the received new prices of the product, wherein the respective electronic price label comprises multiple memory locations for storing the received new prices of the product (see at least Karhuketo: ¶ [0028]. Karhuketo teaches that “the electronic label tag 100 can have multiple memory locations for the information, for example for price information. The electronic labels 100 can also comprise multiple different views stored in the memory locations i.e. different pages that include different information to be displayed. Staff can have its own pages which can be displayed only with a special staff equipment. Also loyalty customers or other group of users can have own pages which can be activated using e.g. loyalty card. E.g. Loyalty Card holders can have special price displayed for them when loyalty card is brought close to the electronic label tag.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls apparatus for an electronic price label system with the aforementioned teachings of the respective electronic price label is configured to store the received new prices of the product, wherein the respective electronic price label comprises multiple memory locations for storing the received new prices of the product in view of Karhuketo, wherein the advantage of the electronic price label system is that with two antennas e.g. manufacturer and their system needs only standard RFID-equipment for being able to communicate with electronic label tags whereas more advanced radio communication can be used in stores because of second antenna. This way single electronic label tag can communicate using two different systems (see Karhuketo: ¶ [0015]).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karhuketo, the results of the combination were predictable.
Falls/Karhuketo apparatus for an electronic price label system doesn’t explicitly teach the following:
- the respective electronic price label is configured to wait for a price activation signal from the electronic price label system;
- the respective electronic price label is configured to change the displayed price to the received new price in response to receiving the price activation signal from the base station of the electronic price label system;
- wherein the electronic price label system is configured to send the price activation signal, as a broadcast message, from the base station of the electronic price label system
- wherein all of the plurality of electronic price labels change the displayed prices to the received new prices simultaneously in response to the price activation signal
Teicher however in the analogous art for an electronic price label system teaches the following:
- the respective electronic price label is configured to wait for a price activation signal from the electronic price label system (see at least Teicher: Fig. 6-7 & Col. 8, Lns. 1-27. Teicher notes that after waiting for, say, six hours (block 175), the basic price is announced, or the special sale announcement is cancelled (block 176). A waiting period of 30 minutes then takes place (block 177), until the basic price is reactivated (block 178) at the POS sensor unit 103. The foregoing delay is made for in-store customers who have picked up an item combination under the reduced price. After a delay of, say, 2 hours (block 185), the effect of the new price-reduction is checked (block 186). If the sales are still insufficient, another price-reduction iteration is initiated (block 182). Otherwise, the sale is maintained for another, say, four hours (block 187), and then the basic price is announced (block 188) and then reactivated (block 190) after a delay (block 189) made for in-store customers who have purchased items under the reduced price.)
- the respective electronic price label is configured to change the displayed price to the received new price in response to receiving the price activation signal from the base station of the electronic price label system (see at least Teicher: Col. 9, Lns. 33-57 & Figs. 10A-10B. Teicher notes that if many prices are to be changed at once, as happens for example, in the global price-reduction of FIG. 4, then the actual price change in thousands of electronic shelf labels and signs would take many minutes, which may cause temporary discrepancies, for example between the prices shown on electronic signs and prices shown on electronic shelf labels. To allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed, as described in FIGS. 10, 10A and 10B. “When a display 210 receives through its receiver 215 such a message, its controller 216 checks whether the address in the message matches the address stored in the address register 217. If so, it changes the contents of message register 212B to specify the future price included in the received message. However, the content of the message shown on the screen 211 is still that of message register 212A, because the content of its active message number register is still "1". When all displays 210 have been updated in this way, the store computer system 101 is ready, (block 223), for a global price change.”)
- wherein the electronic price label system is configured to send the price activation signal, as a broadcast message, from the base station of the electronic price label system (see at least Teicher: Figs. 10A-10B & Col. 9, Lns. 57-65. Teicher notes that when an "updated prices" command is received (block 230, FIG. 10B), either automatically at a predetermined hour, or under the merchant decision through the merchant interface 102 of FIG. 1, a single global command is broadcasted (block 231), to change the contents message number register 214 in all displays 210 to "2", irrespective of the display address stored in its register 214. This causes a simultaneous, global change of the contents of the information shown on the screen 211 of all displays 210.)
- wherein all of the plurality of electronic price labels change the displayed prices to the received new prices simultaneously in response to the price activation signal (see at least Teicher: Col. 9, Lns. 33-57 & Figs. 10A-10B. Teicher notes that if many prices are to be changed at once, as happens for example, in the global price-reduction of FIG. 4, then the actual price change in thousands of electronic shelf labels and signs would take many minutes, which may cause temporary discrepancies, for example between the prices shown on electronic signs and prices shown on electronic shelf labels. To allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed, as described in FIGS. 10, 10A and 10B. “When a display 210 receives through its receiver 215 such a message, its controller 216 checks whether the address in the message matches the address stored in the address register 217. If so, it changes the contents of message register 212B to specify the future price included in the received message. However, the content of the message shown on the screen 211 is still that of message register 212A, because the content of its active message number register is still "1". When all displays 210 have been updated in this way, the store computer system 101 is ready, (block 223), for a global price change.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls/Karhuketo apparatus for an electronic price label system with the aforementioned teachings of waiting by the electronic price labels for a price activation signal from the electronic price label system & changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal & wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system in further view of Teicher, with the motivation to allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed. By using such displays, the system of the present invention may take all the time needed to prepare for an alternative price list, and then change and activate the new price list at once (see Teicher:  Col. 9, Lns. 17-23).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Teicher, the results of the combination were predictable.

Regarding Dependent Claims 25 and 35, Falls/Karhuketo/Teicher method / apparatus for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Falls further teaches the method / apparatus for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label during an inventory check (see at least Falls: Col. 1, Lns. 53-60 & Col. 26, Lns. 60-67. Falls teaches at Col. 1, Lns. 53-60: “Solving the product information integrity problems associated with the sole use of paper price labels, various electronic displays, employing liquid crystal displays (“LCD”) and light emitting diodes (“LED”), located at the shelf have conventionally been used to display price information. When a price change is desired, the new price can be updated in a computer database, linked to the checkout terminals, and then sent to the electronic display.” Also Falls at Col. 26, Lns. 60-67: “There will be a Price Change process that will look for the existence of a price change file (not shown). If found it will initiate a program that will read the file, update and forward the new price information to the gondola controller 48, and acknowledge receipt of the price change. The ISESYNC process will be initiated by CHAINTRACK™. It will create a file of all the prices being displayed on the module 52's in order for CHAINTRACK™ to insure that the data at the point of sale, module 52, and the item database are the same.” Also Falls at Col. 14, Lns. 30-45: “The gondola controller 48 (Fig. 3) would send a signal to the module 52 to light the LED's 135 when the product that correlates with that module 52 is on sale. It should be noted that the present invention has the ability to run information controller 42, gondola controller 48, and the modules 52 to put into practice special sales events where any or all item prices are changed or lowered a predetermined time for a specified period.”)

Regarding Dependent Claims 26 and 36, Falls/Karhuketo/Teicher method / apparatus for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Falls further teaches the method / apparatus for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label at predefined times (see at least Falls: Col. 2, Lns. 48-51 & Col. 14, Lns. 30-45. Falls teaches that one known store practice is the “price audit”. In the simplest case, a store that practices manual price auditing will have a list of expected prices, and on a particular day a store employee will be given a portion of the list. See Falls at Col. 3, Lns. 1-5: “Also, on a given day the employee performing price auditing will have a list of items to check, and the sequence of items on the list will typically not match the physical arrangement of items on display, so that each item on the list requires a search for the physical item in the store.” See Falls at Col. 14, Lns. 30-45: “It should be noted that the present invention has the ability to run information controller 42, gondola controller 48, and the modules 52 to put into practice special sales events where any or all item prices are changed or lowered a predetermined time for a specified period. The LED's 135 could cooperate by flashing in a predetermined fashion.”)

Regarding Dependent Claims 27 and 37, Falls/Karhuketo/Teicher method / apparatus for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Falls further teaches the method / apparatus for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label (see at least Falls at Col. 14, Lns. 30-45 & Col. 26, Lns. 57-64. Falls teaches that the gondola controller 48 (Fig. 3) would send a signal to the module 52 to light the LED's 135 when the product that correlates with that module 52 is on sale. At the end of the sale period, the gondola controller 48 would send a signal to the module 52 to turn off the LED's 135. It should be noted that the present invention has the ability to run information controller 42, gondola controller 48, and the modules 52 to put into practice special sales events where any or all item prices are changed or lowered a predetermined time for a specified period. See Falls at Col. 1, Lns. 58-60: “When a price change is desired, the new price can be updated in a computer database, linked to the checkout terminals, and then sent to the electronic display.” See Falls at Col. 26, Lns. 57-64: “There will be a Price Change process that will look for the existence of a price change file. If found it will initiate a program that will read the file, update and forward the new price information to the gondola controller 48, and acknowledge receipt of the price change.” See also Fig. 13 of Falls.) via wireless communication (see at least Falls: Fig. 1 & Col. 8, Ln. 55-60. Falls teaches that referring back to Fig. 1, the information controller 42 and the various gondola controllers 48 communicate with each other via a wireless network such as, for example, that manufactured by Telxon™, Symbol™, or Norand™ with a base station 56 linked to the in-store processor 32 for spread spectrum communication.  Falls at Col. 8, Ln. 36-40: “The information controller communicates with the gondola controllers, busses and display modules to send and receive product information to and from the shelves.”)

Regarding Dependent Claims 28 and 38, Falls/Karhuketo/Teicher method / apparatus for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Falls further teaches the method / apparatus for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label as a data file (see Falls at Col. 26, Lns. 29-39. Fall notes that “The label Pending table contains a record for all the label's that are to be posted. The records will contain the date the label is to be posted. The table will be populated when the Graphical Edge Creation System 227 exports a file that the user will transmit to the store. The file will be read by an automated process that the user will schedule, that will import the data into the database.” See Falls at Col. 26, Lns. 57-64: “There will be a Price Change process that will look for the existence of a price change file. If found it will initiate a program that will read the file, update and forward the new price information to the gondola controller 48, and acknowledge receipt of the price change.” See Falls at Col. 29, Lns. 66-67 & Col. 30, Lns. 1-5: “The label tables are indexed by UPC code and contains product-specific text. Preferably, there is a different label text file for each type of text called for by the label templates such as brand, product name, size, SKU, etc. These files can be imported from the POS database system 34 or other product information files (not shown) and/or created and edited with the label editor 236.”).


Regarding Dependent Claim 43, Falls/Karhuketo/Teicher method for an electronic price label system teaches the limitations of Independent Claim 22 above, and Karhuketo further teaches the method for an electronic price label system comprising:
- wherein each of the plurality of electronic price labels has multiple memory locations for the new prices, and includes multiple different views stored in the memory locations to display the new prices (see at least Karhuketo: ¶ [0028]. Karhuketo teaches that “the electronic label tag 100 can have multiple memory locations for the information, for example for price information. The electronic labels 100 can also comprise multiple different views stored in the memory locations i.e. different pages that include different information to be displayed. Staff can have its own pages which can be displayed only with a special staff equipment. Also loyalty customers or other group of users can have own pages which can be activated using e.g. loyalty card. E.g. Loyalty Card holders can have special price displayed for them when loyalty card is brought close to the electronic label tag.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls/Karhuketo/Teicher method / apparatus for an electronic price label system with the aforementioned teachings of wherein each of the plurality of electronic price labels has multiple memory locations for the new prices, and includes multiple different views stored in the memory locations to display the new prices in further view of Karhuketo, wherein the advantage of the electronic price label system is that with two antennas e.g. manufacturer and their system needs only standard RFID-equipment for being able to communicate with electronic label tags whereas more advanced radio communication can be used in stores because of second antenna. This way single electronic label tag can communicate using two different systems (see Karhuketo: ¶ [0015]).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karhuketo, the results of the combination were predictable.

Regarding Dependent Claims 44 and 46, Falls/Karhuketo/Teicher method / apparatus for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Karhuketo further teaches the method / apparatus for an electronic price label system comprising:
- wherein the electronic labels answer the broadcast message from the base station by modulating the reflected power of the base station signal through changing a load state of antennas in the electronic labels (see at least Karhuketo: ¶ [0035]. Karhuketo teaches that the “wireless communication method may be based on any known wireless communication technology, but in order to save battery life of the electronic label tags 100, passive backscatter radio communication is preferred. In this approach the base stations 202 actively send radio signals and instead of answering with active radio transmission, the electronic label tags 100 do not use a radio transmitter; instead, they answer by modulating the reflected power of the base station signal.” The modulation is achieved, typically, by changing the load state of the antenna in the electronic label tags 100, for example, by connecting and disconnecting the antenna between the ground and non-ground potential. This modulation of the backscattered signal allows for the electronic label tags 100 to answer to the base stations and further to the store level server.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls/Karhuketo/Teicher method / apparatus for an electronic price label system with the aforementioned teachings of wherein the electronic labels answer the broadcast message from the base station by modulating the reflected power of the base station signal through changing a load state of antennas in the electronic labels in further view of Karhuketo, wherein the advantage of the electronic price label system is that with two antennas e.g. manufacturer and their system needs only standard RFID-equipment for being able to communicate with electronic label tags whereas more advanced radio communication can be used in stores because of second antenna. This way single electronic label tag can communicate using two different systems (see Karhuketo: ¶ [0015]).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karhuketo, the results of the combination were predictable.

Regarding Dependent Claim 45, Falls/Karhuketo/Teicher apparatus for an electronic price label system teaches the limitations of Independent Claim 32 above, and Karhuketo further teaches the apparatus for an electronic price label system comprising:
- wherein each of the plurality of electronic price labels includes multiple different views stored in the memory locations to display the new prices (see at least Karhuketo: ¶ [0028]. Karhuketo teaches that “the electronic label tag 100 can have multiple memory locations for the information, for example for price information. The electronic labels 100 can also comprise multiple different views stored in the memory locations i.e. different pages that include different information to be displayed. Staff can have its own pages which can be displayed only with a special staff equipment. Also loyalty customers or other group of users can have own pages which can be activated using e.g. loyalty card. E.g. Loyalty Card holders can have special price displayed for them when loyalty card is brought close to the electronic label tag.”)
- wherein the new prices for the product are sent to the electronic price label as a data file, and the inventory check and the sending of the data file are carried out continuously (see at least Karhuketo: ¶ [0051-0053]. Karhuketo teaches that when the point of sale system 301 receives the request it checks that the request is valid and that the party is authorized to make a change to a price of a certain product. Also other restrictions can be checked, e.g. certain minimum or maximum price limits for a specific product. If the price change request is valid, the point of sale system 301 changes the price of the product in its own database. After the price is updated in the point of sale system database, the point of sale system can update price information also in cash registers and electronic label system 300. When price information is changed in the electronic label system 300, this information will be delivered through the base stations to individual electronic labels. See also at Karhuketo at ¶ [0048]: “Since electronic label tags 100 have been activated, the new activated tags join the electronic system and system sends updated product information to the tags comprising e.g. price information. When electronic label tags 100 confirm receiving the updated information, the system can record the product with its electronic label tag 100 to the inventory and this way inventory of the store can be updated to include the newly joined tags with corresponding products. The products can also be updated to received/in shop status already before sending updated information to electronic label tags 10.”)
- wherein each electronic price label includes and is identified by an identification code such that after receiving new information, instructions or commands from a store service via the base station, the electronic label acknowledges reception of the new information, instructions or commands by using a reflected backscattering modulated for the store server to identify that a response is coming from a respective electronic price label (see at least Karhuketo: ¶ [0035-0036]. Karhuketo teaches that “each electronic label tag 100 can be identified by its own identification code that the electronic label tag 100 in question knows to listen for in the transmission from the base station 202. After receiving new information, instructions or commands from the store server via base station 6, the electronic label tag 100 can acknowledge the reception of these instructions by using the reflected backscattering modulated properly and timely for the store level server to identify that the response is coming from the electronic label tag 100 in question.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls/Karhuketo/Teicher method / apparatus for an electronic price label system with the aforementioned teachings of wherein each of the plurality of electronic price labels includes multiple different views stored in the memory locations to display the new prices & wherein the new prices for the product are sent to the electronic price label as a data file, and the inventory check and the sending of the data file are carried out continuously & wherein each electronic price label includes and is identified by an identification code such that after receiving new information, instructions or commands from a store service via the base station, the electronic label acknowledges reception of the new information, instructions or commands by using a reflected backscattering modulated for the store server to identify that a response is coming from a respective electronic price label in further view of Karhuketo, wherein the advantage of the electronic price label system is that with two antennas e.g. manufacturer and their system needs only standard RFID-equipment for being able to communicate with electronic label tags whereas more advanced radio communication can be used in stores because of second antenna. This way single electronic label tag can communicate using two different systems (see Karhuketo: ¶ [0015]).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karhuketo, the results of the combination were predictable.

18.		Claims 29, 31, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Falls / Karhuketo/Teicher, and in further view of US Patent # (US 6,269,342) to Brick.
Regarding Dependent Claims 29 and 40, Falls /Karhuketo/Teicher method / apparatus for an electronic price label system doesn’t explicitly teach the following:
wherein the electronic price label system is configured to determine the new prices for the product, wherein the new price is based at least in part on: 
- a current price of the product, 
- a ratio of the currently used sales time to the total duration of the sales season, and 
- a ratio of the sales (number of products or revenue) of the products in a previous observation time frame to the planned sales (number of products or revenue) of products in the observation time frame, and the electronic price label system is configured to send the determined new price for the product to an electronic price label linked to the product
Brick however in the analogous art for an electronic price label system teaches the following:
wherein the electronic price label system is configured to determine a new prices for the product (see at least Brick at Col. 11, Lns. 38-52 & Col. 13, Lns. 41-55.), wherein the new price is based at least in part on: 
- a current price of the product, 
- a ratio of the currently used sales time to the total duration of the sales season, and 
- a ratio of the sales (number of products or revenue) of the products in a previous observation time frame to the planned sales (number of products or revenue) of products in the observation time frame, and the electronic price label system is configured to send the determined new price for the product to an electronic price label linked to the product (see at least Brick: Col. 15, Ln. 60-67, Col. 16, Ln. 1-20, “It will be appreciated that the present invention provides significant versatility with regard to quick and easy price changes throughout a store. For instance, store management may desire to raise or lower prices during specific daily store hours, or during certain days of a week, month or year. As an example, a 24 hour grocery store may want to raise prices during late night and early morning hours when the only competition are convenience stores, and return to regular prices during daytime hours. Moreover, a store may want to temporarily lower prices during a holiday weekend when competitors are running numerous sales promotions.”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified wherein the electronic price label system determines the new price for a product of Falls/Karhuketo/Teicher with the aforementioned teachings of wherein the electronic price label system is configured to determine the new prices for the product, wherein the new price is based at least in part on: a current price of the product, a ratio of the currently used sales time to the total duration of the sales season, and a ratio of the sales (number of products or revenue) of the products in a previous observation time frame to the planned sales (number of products or revenue) of products in the observation time frame, and the electronic price label system is configured to send the determined new price for the product to an electronic price label linked to the product of Brick with the motivation to provides significant versatility with regard to quick and easy price changes throughout a store (see at least Brick: Col. 15, Lns. 60-62).
Furthermore, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brick, the results of the combination were predictable.

Regarding Dependent Claims 31 and 42, Falls/Karhuketo/Teicher/Brick method / apparatus for an electronic price label system teaches the limitations of Claims 22, 29, 32 and 40 above, and Karhuketo further teaches the method /apparatus for an electronic price label system comprising:
- wherein the electronic price label system comprises a minimum price and/or maximum price for a product and if the determined new price would be less than the set minimum price, the set minimum price is used as a new price for a product and/or if the determined new price would be more than the set maximum price, the set maximum price is used as a new price for a product (see at least Karhuketo: ¶ [0051-0053]. Karhuketo teaches “that when a party wants to change price of a certain product in one or more stores, a price change request can be sent to the point of sale system 301 of a store or a chain of stores. When the point of sale system 301 receives the request it checks that the request is valid and that the party is authorized to make a change to a price of a certain product. Also other restrictions can be checked, e.g. certain minimum or maximum price limits for a specific product.” If the price change request is valid, the point of sale system 301 changes the price of the product in its own database. After the price is updated in the point of sale system database, the point of sale system can update price information also in cash registers and electronic label system 300. When price information is changed in the electronic label system 300, this information will be delivered through the base stations to individual electronic labels.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Falls/Karhuketo/Teicher/Brick method / apparatus for an electronic price label system with the aforementioned teachings of wherein the electronic price label system comprises a minimum price and/or maximum price for a product and if the determined new price would be less than the set minimum price, the set minimum price is used as a new price for a product and/or if the determined new price would be more than the set maximum price, the set maximum price is used as a new price for a product in further view of Karhuketo, wherein the advantage of the electronic price label system is that with two antennas e.g. manufacturer and their system needs only standard RFID-equipment for being able to communicate with electronic label tags whereas more advanced radio communication can be used in stores because of second antenna. This way single electronic label tag can communicate using two different systems (see Karhuketo: ¶ [0015]).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karhuketo, the results of the combination were predictable.

19.		Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Falls/Karhuketo/Teicher/Brick, as applied to Claims 22, 29, 32 and 40, and in further view of US Patent Application (US 2013/0030871 A1) to Schwitzky.
		Regarding Dependent Claims 30 and 41, Falls/Karhuketo/Teicher/Brick method / system for an electronic price label system doesn’t explicitly teach the following:
wherein the new prices for the product is determined on the basis of the following equation: 
B2=B1 * (1+Pf * w/Tw) * (((Cw +Fw)/2)-Cw)/Cw) 
wherein 
B2 is a new sales price,
B1 is a previous sales price, 
Pf is a progress factor, 
w is a currently used sales time
Tw is a planned sales time, 
Cw is planned sales (number of products or revenue) of products per observation timeframe, and 
Fw is sales (number of products or revenue) of products during previous observation timeframe
Schwitzky however in the analogous art for an electronic price label system teaches the following:
wherein the new prices for the product is determined on the basis of the following equation: 
B2=B1 * (1+Pf * w/Tw) * (((Cw +Fw)/2)-Cw)/Cw) 
wherein 
B2 is a new sales price,
B1 is a previous sales price, 
Pf is a progress factor, 
w is a currently used sales time 
Tw is a planned sales time 
Cw is planned sales (number of products or revenue) of products per observation timeframe, and 
Fw is sales (number of products or revenue) of products during previous observation timeframe, (see at least Schwitzky: Paragraphs [0094] - [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included wherein the electronic price label system is configured to determine the new price for a product on the basis of the following equation: Wherein: B2 is a new sales price; B1 is a previous sales price; Pf is a progress factor; w is a currently used sales time; Tw is a planned sales time; Cw is a planned sales (number of products or revenue) of products per observation timeframe; and Fw is sales (number of products or revenue) of products during previous observation timeframe of Schwitzky in the system of Falls/Karhuketo/Teicher/Brick because the claimed invention is merely a combination of old, well- known elements, and in combination each element merely would have performed the same function as it did separately. 
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Schwitzky to the system of Falls/Karhuketo/Teicher/Brick would have yielded predictable results and resulted in an improved system. Applying the technique of Schwitzky to the system of Falls/Karhuketo/Teicher/Brick would have been recognized by one of ordinary skill in the art as resulting in automatically adjusting the current price of the offer based at least in part on demand for the offer, wherein demand for the offer is based at least in part on one or more variables that each reflect the measured or interest in the offer by the one or more consumers; and determining whether any of the one or more consumers has purchased the offer (see at least Schwitzky: ¶ [abstract])

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US PG Publications and/or US Patent Documents
US PG Pub (US 2003/0135806 A1) – Methods and apparatus for error detection and correction of an electronic shelf label system communication error;
US PG Pub (US 2003/0135805 A1) – Methods and apparatus for error detection and correction in an electronic shelf label system;
US PG Pub (US 2002/0109603 A1) – Methods and apparatus for an electronic shelf label communication system;
US PG Pub (US 2004/0012196 A1) – Price label communication system;
US PG Pub (US 2004/0012485 A1) – Price label system;
US PG Pub (US 2006/0100967 A1) – Electronic pricing system, device and method;
US Patent # (US 5,771,005 A) – Auxiliary display for an electronic price label;
US PG Pub (US 2003/0132290 A1) – Methods and apparatus for reduced electronic shelf label power consumption;
US Patent # (US 6,026,373 A) – Method of sending messages to an electronic price label;
US PG Pub (US 2003/0076892 A1) – Methods and apparatus for a spread spectrum modulated backscatter electronic shelf label system;
US Patent # (US 7,095,794 B2) – Methods and apparatus for a spread spectrum modulated backscatter electronic shelf label system;
US Patent # (US 6,044,359 A) – Method of minimizing power consumption within an electronic price label;
US Patent # (US 6,169,493 B1) – Shelf Talker Management System and Method;
US Patent # (US 6,211,773 B1) – Remote Control Device and Method for Electronic Price Label Systems;
US PG Pub (US 2003/0132833 A1) – Methods and Apparatus for Automatically Locating an Electronic Shelf Label;
US PG Pub (US 2003/0133468 A1) – Methods and Apparatus for Automatic Assignment of a Communication Base Station and Timeslot for an Electronic Shelf Label;
US Patent # (US 6,035,437 A) – Communication Device and Method for Electronic Price Label Systems;
US PG Pub (US 2007/0181678 A1) – Handheld Device in an Electronic Labelling System;
US PG Pub (US 2009/0273443 A1) – Display of an Electronic Shelf Label;
US Patent # (US 7,287,001 B1) – Electronic Product Information Display System;
US Patent # (US 6,243,690 B1) – Electronic Price Label Including a Plurality of Separately Addressable Displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683